Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter

Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1-16, the prior art of record fails to anticipate or render, singly or in combination, obvious the claimed limitations, especially "storing a topic model, the topic model simultaneously modeling the first person type data as a function of a first probability distribution of words used by the first person type, over a plurality of calls, for one or more topics discussed in the current call and the second person type data as a function of a second probability distribution of words used by the second person type, over the plurality of calls, for the one or more topics discussed in the current call, both the first probability distribution of words used by the first person type for the one or more topics and the second probability distribution of words used by the second person type for the one or more topics being modeled as a function of a third probability distribution of words for the one or more topics, the third probability distribution of words representing an overall probability distribution of words for each topic of the one or more topics discussed in the current call" within context of the claims as a whole.
Regarding claims 17-18, the prior art of record fails to anticipate or render, singly or in combination, obvious the claimed limitations, especially " storing a topic model, the topic model simultaneously modeling the first person type data as a function of a first probability distribution of words used by the first person type for one or more topics and the second person type data as a function of a second probability distribution of words used by the second person type for the one or more topics, both the first probability distribution of words and the second probability distribution of words being modeled as a function of a third probability distribution of words for the one or more topics, the third probability distribution of words for each topic being modeled as a function of an 
Consequently, the disclosed independent claims are allowed on behalf of the above-discussed reasons, and also preserved via Applicant Arguments/Remarks filed on April 7, 2021 as well.  Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193.  The examiner can normally be reached on M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647